Case: 19-11009-BAH Doc #: 75-1 Filed: 05/13/21 Desc: Proposed Order Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE

In re
        Shannon Michael Mollohan,                           Bk. No. 19-11009-BAH
              Debtor                                        Chapter 13

         ORDER ON DEBTOR’S MOTION TO RECLAIM INTERPLED FUNDS

Debtor’s motion to reclaim the $6,944.88 in funds that the Chapter 13 Trustee interpled into the
Court on May 3, 2021 is hereby granted.

The Court further orders that a check for this sum be mailed directly to Debtor at the following
address: 124 Poco Drive, Tamworth, NH 03886-4710.

SO ORDERED:


Dated: __________________                    ___________________________________
                                             Bruce A. Harwood, Chief Judge




                                           Page 1 of 1
